ON MOTION FOR REHEARING.
Counsel for the defendant in error call attention to the fact that the decisions cited by us in support of our ruling were those dealing with the refusal or granting of interlocutory injunction, *481whereas the instant case was a judgment on demurrer. The cases referred to by us were of the character as stated by counsel. They were selected because they seemed to us more nearly on their facts like the one at bar. The distinction sought to.be drawn by counsel, however, is not sound. Our Code, § 55-110, in declaring that “An injunction may only restrain; it may not compel a party to perform an act,” does not limit the inhibition to the grant of interlocutory injunction. The controlling principle is applicable to-final decrees (Beacham v. Wrightsville & Tennille R. Co., 125 Ga. 362, 54 S. E. 157; Atlantic & Birmingham Ry. Co. v. Brown, 129 Ga. 622, 59 S. E. 278), and to rulings on demurrer. Paschal v. Tillman, 105 Ga. 494 (30 S. E. 870); Collins Brothers Co. v. Georgia Hotel Co., 142 Ga. 703 (3) (83 S. E. 660).

Rehearing denied.